Citation Nr: 1826474	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the Chicago RO in March 2018.  A transcript has been added to the claims file. 


FINDINGS OF FACT

1.  The Veteran was exposed to hazardous noise during active service.  

2.  The Veteran has a current diagnosis of bilateral (sensorineural) hearing loss as defined by VA.  

3.  The competent medical evidence as to whether or not the Veteran's bilateral hearing loss was incurred due to acoustic traumas in service is in equipoise.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has developed hearing loss as a result of acoustic trauma sustained during service.  He has written and testified that he was exposed to loud noise from electrical generators and diesel engines during his duties as a member of a missile battery.  The Veteran says that he has experienced a feeling of fullness in his ears and hearing loss since the last few months of active service and that this hearing loss had continued and worsened since discharge.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Board has reviewed the evidence to determine if the Veteran has met the first criterion for service connection for hearing loss, which is medical evidence of a current disability.  

The Veteran was afforded an April 2012 VA examination of his hearing loss.  The audiogram demonstrates hearing loss as defined by 38 C.F.R. § 3.385.  4/10/2012 VA Examination, pp. 3-4.  Thus, the first criterion for service connection has been met.  

The second criterion is evidence of in-service incurrence of a disease or injury.  
A review of the Veteran's service treatment records is negative for complaints or diagnoses relating to hearing loss.  The February 1965 entrance examination did not note the existence of hearing loss.  The February 1967 separation examination includes an audiogram.  It is unknown if the findings were provided using ASA or ISO-ANSI standards, so the Board will consider the Veteran's claim under each.  Under what is assumed to be ASA standards, the Veteran had hearing acuity of 10, 10, 10, and 10 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz bilaterally.  After conversion to ISO units, hearing acuity was 25, 20, 20, and 
15 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz bilaterally.  
The auditory threshold at 3000 Hertz was not provided for either ear.  The Board observes that these thresholds are within normal limits.  The Veteran denied a history of hearing loss and ear, nose, and throat problems on a Report of Medical History he completed at that time.  10/1/2010 STR - Medical, pp. 4-7.  

However, the Veteran has provided testimony and statements that attest to his exposure to acoustic trauma during service from the generators used to power his missile battery and the diesel engines used to move it.  His DD 214 confirms that he served in an artillery unit.  The Veteran notes that he was exposed to loud noises without any hearing protection.  He said that he reported his hearing symptoms during his discharge examination but was told he would be required to remain in active service for treatment, so he withdrew his complaints.  See 3/22/2018 Hearing Transcript, p. 1; 10/4/2010, Correspondence, p. 1.  The Veteran is competent to describe his exposure, and his statements and testimony are credible.  Therefore, the Board finds that the Veteran was exposed to hazardous noise levels during service consistent with his duties in service, and the second criterion for service connection has been met.  

The final criterion to be met is that of competent (medical or lay, in some circumstances) evidence of a nexus between active service to include the noise exposure therein and the Veteran's current diagnoses of bilateral hearing loss.  In this regard, the April 2012 VA examiner opined that the Veteran's hearing loss was not due to active service.  In contrast, the Veteran has submitted a statement from a private doctor who opines that it is as likely as not that the Veteran's current hearing loss is due to the acoustic trauma he sustained during service.  3/23/2015 Medical Treatment Record - Non-Government Facility, p. 1.  The Board finds that these two opinions carry approximately the same evidentiary weight and are therefore in equipoise.  That being the case, the benefit of the doubt is resolved in favor of the Veteran, and the Board finds that the third service connection element has been met.  As such, entitlement to service connection for bilateral hearing loss is established. 


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


